DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-30 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDS of 10/7/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

35 U.S.C. 103 Rejection #1:
Claims 1-6, 8-11, 13-17, 20, 22-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al. [Nucleic Acids Research, volume 47, 10 August 2019, article e110, 13 pages; on IDS] in view of Quadri et al. [Chemistry & Biology, volume 5, 1998, pages 631-645; on IDS].
Claim 1 recites an in silico method for searching a multi-gene cluster feature set digital metagenomics library and identifying a natural product of interest.  The method comprises querying a digital metagenomics library for a signal indicative of a natural product MGC feature set.  The method comprises supplying the output of the query as a plurality of signal-associated MGC digital feature sets.  The method comprises determining and assigning biologic relevance to the signal-associated MGC digital feature sets.  The method comprises determining a computationally predicted biological resistance gene functionality of at least one gene from a signal-associated MGC digital feature set to identify a computationally determined biological resistance gene.  The method comprises identifying an MGC encoding for the natural product of interest based upon a computationally determined biological resistance gene being located 
The document of Hannigan et al. studies a deep learning genome-mining strategy for biosynthetic gene cluster prediction [title].  The abstract of Hannigan et al. teaches that the technique is performed in silico.  Column 2 on page 2 of Hannigan et al. teaches the metagenomics library of the genes that comprises the MGC data set, and using machine learning the query the data set.  The section bridging pages 8-10 of Hannigan et al. teaches using machine learning to identify MGCs with the functionality of being antibacterial (i.e. resistant).  Pages 8-10 of Hannigan et al. compare parameters to threshold values to determine which MGCs have the functionality of being resistant to bacteria.
Hannigan et al. does not teach using gene clusters to assemble genes.
The document of Quadri et al. studies identification of a Mycobacterium tuberculosis gene cluster encoding the biosynthetic enzymes for assembly of the virulence-conferring siderophore mycobactin [title].  The summary of Quadri et al. teaches using gene clusters to assemble a biosynthetic operon.

With regard to claims 2-4 and 27-30, column 2 on page 2 of Hannigan et al. teaches a library of genetic data that is more than 500 Mb in size.  The summary of Quadri et al. teaches that the N50 has a length of 24 kilobases.  The title of Quadri et al. teaches assembly of the known virulence-conferring siderophore mycobactin.



With regard to claims 8-11, 13-17, and 20, the Materials and Methods section of Hannigan et al. teaches using machine learning and HMM to predict MGCs that have resistance to bacteria (pages 8-10 of Hannigan et al.).  The title and summary of Quadri et al. teach assembling a known gene from a gene cluster.  The assembled virulence–conferring siderophore mycobactin in the title of Quadri et al. is identical to the gene of interest.

With regard to claims 22-23, the Materials and Methods section of Hannigan et al. teaches both the antiSMASH and DeepBGC algorithms.

With regard to claim 24, the summary of Quadri et al. teaches host cells with the gene clusters of interest.

With regard to claim 25, the Materials and Methods section of Quadri et al. teaches culturing of cells with gene clusters.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the algorithms of Hannigan et al. that predict gene clusters by using gene clusters to assemble an operon as in Quadri et al. wherein the motivation would have been that Quadri et al. gives a biological in silico analysis of Hannigan et al. [summary of Quadri et al.].  There would have been a reasonable expectation of success in combining Hannigan et al. and Quadri et al. because both studies are analogously applicable to analysis of gene clusters in cells.

35 U.S.C. 103 Rejection #2:
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al. in view of Quadri et al. as applied to claims 1-6, 8-11, 13-17, 20, 22-25, and 27-30 above, in further view of Schadt [US PGPUB 2007/0185656 A1; on IDS].
	Claim 21 is further limiting wherein the gene cluster analysis is performed using a genetic algorithm.
	Hannigan et al. and Quadri et al. make obvious MGC analysis in order to assemble a biosynthetic operon, as discussed above.
	Hannigan et al. and Quadri et al. do not teach using genetic algorithms to analyze the gene clusters.
	The document of Schadt studies computer systems and methods for identifying surrogate markers [title].  Paragraph 209 of Schadt teaches using genetic algorithms.  Paragraph 426 of Schadt teaches that gene clusters are analyzed.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the algorithms of Hannigan et al. that predict gene clusters by using gene clusters to assemble an operon as in Quadri et al. by use of the genetic algorithms of Schadt wherein the motivation would have been that genetic algorithms are an additional mathematical tool to analyze gene 

35 U.S.C. 103 Rejection #3:
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al. in view of Quadri et al. as applied to claims 1-6, 8-11, 13-17, 20, 22-25, and 27-30 above, in further view of Roy et al. [Genomics, volume 26, 1995, pages 451-460; on IDS].
	Claim 7 is further limiting wherein the contigs are arranged in cosmid arrays.	Hannigan et al. and Quadri et al. make obvious MGC analysis in order to assemble a biosynthetic operon, as discussed above.
	Hannigan et al. and Quadri et al. do not teach arranging the contigs in cosmid arrays.
	The document of Roy et al. studies a refined physical map of the spinal muscular atrophy gene region at 5q13 based on YAC and cosmid contiguous arrays [title].  The abstract of Roy et al. teaches using cosmid and YAC arrays in assembly.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the algorithms of Hannigan et al. that predict gene clusters by using gene clusters to assemble an operon as in Quadri et al. by use of the YAC and cosmid arrays of Roy et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, YAC and cosmid arrays are an alternative manner for expressing clusters of genes.  

35 U.S.C. 103 Rejection #4:
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al. in view of Quadri et al. as applied to claims 1-6, 8-11, 13-17, 20, 22-25, and 27-30 above, in further view of Cruz-Morales et al. [Genome Biol. Evol., volume 8, 2016, pages 1906-1916; on IDS].
Claim 26 is further limiting comprising analyzing cultures for the presence of a natural product, wherein the natural product is not present in cultures of control host cells lacking the MGC sequence present in the manufactured host cell.
	Hannigan et al. and Quadri et al. make obvious MGC analysis in order to assemble a biosynthetic operon, as discussed above.
	Hannigan et al. and Quadri et al. do not teach the relationship between the culturing, host cells, and presence of natural product.
The document of Cruz-Morales et al. studies phylogenetic analysis of natural products biosynthetic gene clusters allows discovery of arseno-organic metabolites in model streptomycetes [title].  The materials and methods section (pages 1907-1910) of Cruz-Morales et al. teaches manufacturing and culturing host cells with desired gene cell mutagenesis and control cells.  Unlike the control cells, the cells with the mutagenesis have the desired property/generate the desired product.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejection #1:
Claims 1-10 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 8, 10-12, and 18, respectively, of U.S. Patent No. 11,189,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to using MGCs to find resistance genes that meet a threshold.  While the claims .

Double Patenting Rejection #2:
Claims 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively, of U.S. Patent No. 11,189,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to using MGCs to find resistance genes that meet a threshold wherein the HMM score is greater than 50.  While the claims of ‘362 recite additional limitations relative to the instantly rejected claims, the claims of ‘362 anticipate the instantly rejected claims.

Double Patenting Rejection #3:
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,189,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to using MGCs to find resistance genes that meet a threshold using HMM.  While the claims of ‘362 recite additional limitations relative to the instantly rejected claims, the claims of ‘362 anticipate the instantly rejected claims.

Related Prior Art


E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        16 January 2022